Case 2:19-cv-08100-CCC-JBC Document 31 Filed 06/29/20 Page 1 of 4 PageID: 559




**NOT FOR PUBLICATION**
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  WILLIAM F. KAETZ,                                              Civil Action No.: 19-8100
                             Plaintiff,
                                                                          ORDER
          v.

  THE UNITED STATES OF AMERICA, et al.,
                             Defendants.
CECCHI, District Judge.


       WHEREAS this matter comes before the Court on the motion of Plaintiff William F.

Kaetz (“Plaintiff” or “Kaetz”) to reopen the case (ECF No. 26) and file his amended complaint

(the “Amended Complaint”) (ECF No. 26-3); and

       WHEREAS the Court previously dismissed Plaintiff’s initial Complaint on October 4,

2019 (ECF Nos. 24–25), holding that the Court lacked subject matter jurisdiction over this matter

because “[t]he Complaint contains no allegations at all that Plaintiff has personally suffered any

cognizable or quantifiable harm from the alleged violations of oaths of office, let alone plausibly

pled facts to support any such injury. The Complaint therefore fails to state a ‘concrete and

particularized’ injury, as needed for Article III standing because it only alleges Kaetz’s displeasure

with elected officials rather than any injury that he has personally suffered.” ECF No. 24 at 4

(citation omitted); and

       WHEREAS Plaintiff’s Amended Complaint mirrors his original pleading in most

respects, again alleging claims against “all members of the Executive, [L]egislative, and Judicial

branches of the U.S. government created by the U.S. Constitution in their official and personal


                                                  1
Case 2:19-cv-08100-CCC-JBC Document 31 Filed 06/29/20 Page 2 of 4 PageID: 560




capacity” as well as “all members of the Executive, [L]egislative, and Judicial branches of the 50

states of the United States of America in their official and personal capacity, Hillary Clinton, and

Barack Hussein Obama.” ECF No. 26-1 at 1. The Amended Complaint also asserts the same

causes of action set forth in the initial Complaint, including violations of oath of office, violations

of Plaintiff’s state and federal due process rights, and nationality discrimination against Plaintiff

as a citizen of the United States of America. Id. at 2; and

       WHEREAS the only discernible change in the Amended Complaint is a new section titled

“Direct Harm to Plaintiff” which provides details of Kaetz’s involvement in a number of criminal

and civil legal proceedings that are unrelated to one another and to the matter before this Court.

These proceedings include: (1) a criminal action brought against Plaintiff involving the Internal

Revenue Service (id. at 15–18); (2) a consumer fraud case filed by Plaintiff against Dodge of

Paramus, Inc. and a county investigator (id. at 19–20); (3) a lawsuit filed against Educational

Credit Management Corporation; and (4) a lawsuit against the Court of Common Pleas of Monroe

County in Pennsylvania (id. at 20). Plaintiff attempts to tie together these suits and the current

action by alleging that “[t]he abundance of undermining the State and Federal Constitutions and

the Bill of Rights has come to an all-time high and it is because the laws empowering the oath of

office violations are not enforced, and, the illegal advocacy of our elected and appointed officials

for Communism, Socialism, Islamic and Totalitarianism . . . undermines and disrespects and

degrades the United States Constitution and its citizens and this eventually trickles down to harm

the Rights and Freedom of the plaintiff.” Id. at 20; and

       WHEREAS Plaintiff’s Amended Complaint must fail for the same reason as the initial

Complaint. Plaintiff has again failed to plausibly allege how violations of oath of office by elected

                                                   2
Case 2:19-cv-08100-CCC-JBC Document 31 Filed 06/29/20 Page 3 of 4 PageID: 561




officials have caused a concrete injury that is particularized to him and therefore he lacks standing

to proceed. See Sibley v. Obama, 886 F. Supp. 2d. 17, 19 (D.D.C. 2012) (internal citations and

quotation marks omitted) (“A generalized interest of all citizens in constitutional governance does

not suffice to confer standing on one such citizen . . . . To establish standing in a case, the plaintiff

must show that he has a personal stake in the alleged dispute, and that the injury is particularized

as to him.”). Kaetz’s new allegations in the “Direct Harm to Plaintiff” section of the Amended

Complaint do not provide plausible facts or allegations that link the asserted failure of all elected

federal and state officials to follow their oaths of office to a direct injury suffered by Plaintiff.

These allegations instead describe distinct legal actions involving different parties and different

factual matters than those present here, and thus do not help Plaintiff cure the deficiencies

identified in the Complaint. See Davis v. Wells Fargo, 824 F.3d 333, 346–47 (3d Cir. 2016)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)) (“[T]he plaintiff must

demonstrate a ‘causal connection between the injury and the conduct complained of—the injury

has to be fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.’”). As Plaintiff lacks standing without

a particularized and concrete injury, the Court again does not have subject matter jurisdiction over

the Amended Complaint. 1


1
 The Court also notes that the allegations in the Amended Complaint do not support
Plaintiff’s lengthy list of requests for relief as required by Rule 8 of the Federal Rules of
Civil Procedure. Plaintiff asks the Court to grant the following relief:

                1. All government officials advocating unconstitutional agendas be
                prohibited to have any authority whatsoever because they violate their oath
                of office.
                2. Prohibit all government officials illegally advocating unconstitutional
                agendas from advocating unconstitutional propaganda through all news
                                                  3
Case 2:19-cv-08100-CCC-JBC Document 31 Filed 06/29/20 Page 4 of 4 PageID: 562




       Accordingly, IT IS on this 29 day of June, 2020, in the interests of justice and for good

cause shown:

       ORDERED that Plaintiff’s motion to reopen the case (ECF No. 26) is DENIED and the

Amended Complaint (ECF No. 26-1) is DISMISSED WITHOUT PREJUDICE; and it is further

       ORDERED that Plaintiff shall have thirty (30) days from the date of entry of this Order

to file a second amended complaint that comports with this Order; and it is finally

       ORDERED that the Clerk of the Court shall serve a copy of this Order upon Plaintiff via

regular mail.

       SO ORDERED.

                                                             __________________________
                                                              Claire C. Cecchi, U.S.D.J.




                broadcasting stations and all social media. First amendment rights restricted
                by the oath of office.
                3. All government officials advocating unconstitutional agendas be replaced
                with advocators of our laws of this land, the U.S. and States Constitutions as
                their oath of office dictates.
                4. All government officials advocating unconstitutional agendas be barred
                from ever holding office anywhere in the USA and be charged with
                violating their oath of office.
                5. Seize all the wealth of all government officials advocating
                unconstitutional agendas whom gained wealth by their illegal deeds
                violating their oath of office.
                6. All government officials advocating unconstitutional agendas be silenced
                from advocating unconstitutional agendas while holding office without
                official power until they are replaced.
                7. All government officials found violating their oath of office be prosecuted
                to the full extent of the law.

ECF No. 26-1 at 25.


                                                 4
